DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of a sound channel hole through which the sound channel space and an internal space inside the cup section communicate with each other being formed in the central tube section, and at least one cup hole through which the internal space and an external space outside the cup section communicate with each other being formed in the cup section near the stem section. Claims 7-18 recite an earphone to which the claimed earpiece is attached, and are allowable for the same reason as Claim 1. The closest prior art, Sakaguchi et al, U.S. Patent No. 8,885,866 (Sakaguchi), does not disclose or suggest such features. Sakaguchi discloses a sound channel hole [45]. However the sound channel hole does not connect the sound channel space [14] with an internal space inside the cup section [43]. In addition, Sakaguchi does not disclose the at least one cup hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653